                 Case 2:20-cv-00365-TSZ Document 22 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
      QUEEN ANNE NORTH
      HOMEOWNERS ASSOCIATION, et al.,
 8
                             Plaintiffs,
 9
                                                         C20-104 TSZ
            v.
10
                                                         MINUTE ORDER
      ALLSTATE INSURANCE COMPANY,
11    et al.,
12                           Defendants.

13    QUEEN ANNE NORTH
      HOMEOWNERS ASSOCIATION, et al.,
14
                             Plaintiffs,                 C20-365 TSZ
15     v.

16    CENTURY SURETY COMPANY, et al.,
                Defendants.
17

18
        The following Minute Order is made by direction of the Court, the Honorable
19 Thomas S. Zilly, United States District Judge:
         (1)    Case Nos. C20-104 and C20-365, are hereby CONSOLIDATED for all
20
   purposes. All future pleadings, motions, briefs and other papers shall be filed only in
21 Case No. C20-104, and the caption for that case shall be AMENDED to add all
   Defendants.
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-00365-TSZ Document 22 Filed 11/23/20 Page 2 of 2




 1          (2) The Clerk is directed to CLOSE Case No. C20-365 and to send a copy of
     this Minute Order to all counsel of record.
 2
           Dated this 23rd day of November, 2020.
 3

 4                                                  William M. McCool
                                                    Clerk
 5
                                                    s/Gail Glass
 6                                                  Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
